Citation Nr: 1038604	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in December 2008, at 
which time it was decided in part and remanded in part.  The case 
has now been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

In response to the Board's December 2008 remand, the Veteran's 
claims file was returned to the same VA examiner who conducted an 
examination in July 2005 for an addendum opinion addressing 
whether the Veteran's schizophrenia was manifested in the one 
year period following his discharge from service in November 
1976.  The VA examiner submitted an opinion in June 2009 that 
the, "patient had the symptoms due to substance abuse and is not 
having probability of the current symptoms as he used drugs even 
after discharge from service and he was [seen] by a psychiatrist 
in 1978, i.e. more than one year of his discharge from service."  
The Board finds this opinion is insufficient as it is not 
congruent and does not provide sound rationale.

Therefore, the Veteran should be afforded a new VA examination to 
accurately determine the nature and etiology of all acquired 
psychiatric disorders present during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a different VA psychiatrist or 
a psychologist than the one who performed the 
examinations in July 2005 and June 2009 to 
determine the nature and etiology of all 
acquired psychiatric disorders present during 
the period of this claim.  The claims folder 
must be made available to and reviewed by the 
examiner, and any indicated studies should be 
performed.

The examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's schizophrenia 
was manifested in the one year period 
following his discharge from service in 
November 1976.  If so, the examiner should 
attempt to identify the manifestations 
present at that time. 

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, the examiner should provide an 
opinion with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by the Veteran's claimed schizophrenia.

The rationale for all opinions expressed 
must also be provided. 

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

